Citation Nr: 0935026	
Decision Date: 09/17/09    Archive Date: 09/23/09	

DOCKET NO.  07-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
postoperative residuals of arthrotomy of the right knee with 
osteoarthritis. 

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
postoperative residuals of arthrotomy of the right knee with 
osteoarthritis. 

3.  Entitlement to service connection for lumbar spondylosis 
with lumbar radiculopathy, claimed as secondary to the 
service-connected postoperative residuals of arthrotomy of 
the right knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in November 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for right 
and left hip disabilities, as well as for lumbar spondylosis 
with lumbar radiculopathy.  In pertinent part, it is 
contended that all of the aforementioned disabilities are in 
some way secondary to the Veteran's service-connected 
postoperative residuals of arthrotomy of the right knee with 
osteoarthritis.  

In that regard, a review of the record discloses that, at the 
time of the aforementioned remand in November 2008, it was 
requested that the Veteran be afforded a VA examination by a 
board of two orthopedic surgeons, preferably physicians who 
had not heretofore seen or examined the Veteran.  Following 
completion of that examination, the examiners were to 
specifically comment as to whether the Veteran currently 
suffers from chronic, clinically identifiable disabilities of 
the right and/or left hip, and the lumbar spine.  Were it to 
be determined that the Veteran did, in fact, suffer from such 
chronic disabilities, an additional opinion was requested as 
to whether any of the disabilities identified was as likely 
as not proximately due to, the result of, or aggravated by 
the Veteran's service-connected postoperative residuals of 
arthrotomy of the right knee with accompanying 
osteoarthritis.  

Further review of the record discloses that, in April 2009, 
the Veteran was afforded a VA Compensation and Pension 
examination.  However, as correctly pointed out by the 
Veteran's accredited representative, that examination was 
not, in fact, conducted by a board of two VA orthopedic 
surgeons, but rather by a VA cardiologist.  

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Significantly, a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2009, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
an additional VA examination by a board 
of two orthopedic surgeons, preferably 
physicians who have not heretofore seen 
or examined the Veteran.  By written 
correspondence, the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims file.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the examiner(s) should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable disabilities of 
the right and/or left hip, and the lumbar 
spine.  Should it be determined that the 
Veteran does, in fact, suffer from such 
chronic disabilities, an additional 
opinion is requested as to whether any of 
the disabilities identified are as likely 
as not proximately due to, the result of, 
or aggravated by the Veteran's service-
connected postoperative residuals of 
arthrotomy of the right knee with 
accompanying osteoarthritis.

If aggravation is found, the examiner(s) 
should provide an estimate of the degree 
of disability over and above the degree 
of disability that would exist without 
the aggravation caused by the Veteran's 
service-connected right knee disability.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
et cetera, above the baseline 
symptomatology after the effects of the 
service-connected right knee disability 
are first considered.  The increments 
should be identified and defined in terms 
of actual reported findings on 
examination.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.

Note 1:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note 2:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

3.  Then review the Veteran's claims for 
service connection for right and left hip 
disabilities, as well as his claim for 
service connection for lumbar spondylosis 
with lumbar radiculopathy.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
June 2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


